NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



S.L.P, o/b/o E.M.P., a minor child,            )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D17-3541
                                               )
R.A.P.,                                        )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Charlotte County;
Leigh F. Hayes, Judge.

Susan M. Bodden of Bodden Law Firm, Port
Charlotte, for Appellant.

Pamela T. Calderon, Venice, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and BLACK, JJ., Concur.